DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 9, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sondur et al. (US 2021/0021469).
	Regarding claim 1, Sondur disclosed a computer-implemented method comprising: 
processing input data pertaining to multiple storage systems within an enterprise;  Sondur [0028], input data is workload values, [0029] input data also is performance data 
5determining one or more association rules applicable to at least a portion of the multiple storage systems by applying one or more machine learning techniques to the processed input data; Sondur [0037]
generating at least one configuration-related recommendation applicable to one or more of the multiple storage systems by applying one or more content filtering techniques to the one or more determined association rules; and Sondur [0037]
10outputting, via one or more user interfaces, the at least one configuration-related recommendation to one or more of a user for use in connection with one or more storage system configuration actions and an entity within the enterprise for use in connection with one or more user-support actions; user interface is display 412, Sondur [0078], Sondur [0044], Sondur [0049]
wherein the method is performed by at least one processing device comprising a processor 15coupled to a memory.  Sondur [0077]-[0078]
Regarding claim 5, Sondur disclosed the computer-implemented method of claim 1, wherein processing the input data comprises performing multiple feature engineering steps on the input data.  Sondur [0041], multiple feature engineering steps are substituting values of parameters in polynomial equations
Regarding claim 8, Sondur disclosed the computer-implemented method of claim 1, wherein the input data comprise storage system configuration data associated with the multiple storage systems. Sondur [0027], where the storage system configuration data associated with the multiple storage systems is the configuration parameters 133.
15Regarding claim 9, Sondur disclosed the computer-implemented method of claim 1, wherein the input data comprise storage system operations data associated with the multiple storage systems. Sondur [0028], where the storage system operations data is workload values.
Claim 14 is rejected for substantially the same reasons as claim 1.
Claim 18 is rejected for substantially the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sondur in view of Davis III et al. (US 2019/0222594).
Regarding claim 2, Sondur failed to disclose the computer-implemented method of claim 1, wherein applying the one or more machine learning techniques to the processed input data comprises applying at least one market basket analysis technique to the processed input data to determine relationships among storage 20system configuration data contained within the processed input data.  
However, Davis disclosed the most widely used unsupervised learning algorithms in machine learning include market basket analysis.  Davis [0054]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use market basket analysis with Sondur to analyze the machine learning data in Sondur.
Claim 15 is rejected for substantially the same reasons as claim 2.
Claim 19 is rejected for substantially the same reasons as claim 2.


Claims 3, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sonder in view of Davis as applied to claims 2, 15, and 19 above, and further in view of Manthena (US 2020/0195517).
Regarding claim 3, Sondur failed to disclose the computer-implemented method of claim 2, wherein determining the one or more association rules is based at least in part on user support values associated with a given storage system configuration and one or more confidence scores related thereto.  
However, Manthena disclosed determining the one or more association rules is based at least in part on user support values associated with a given storage system configuration and one or more confidence scores related thereto (assigning a confidence score to a particular network service configuration, Manthena [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use confidence scores for configurations with Sondur in order to recommend the best configuration to the user in Sondur.
Claim 16 is rejected for substantially the same reasons as claim 3.
Claim 20 is rejected for substantially the same reasons as claim 3.


Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sondur in view of Callari et al. (US 10,893,107)
Regarding claim 4, Sondur failed to disclose the computer-implemented method of claim 1, wherein the one or more machine learning techniques comprises an apriori algorithm.  
However, Callari disclosed apriori algorithms are a suitable machine learning technique.  Callari col. 2 lines 45-51.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an apriori algorithm with Sondur’s machine learning system in order to analyze the machine learning data of Sondur.
Claim 17 is rejected for substantially the same reasons as claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sondur in view of Marshak et al. (US 9,477,407)
Regarding claim 7, Sondur failed to disclose the computer-implemented method of claim 1, wherein processing the input data 10comprises processing a portion of the input data encompassing a given temporal period.  
However, Marshak disclosed collecting performance data/determinations over a temporal period.  Marshak col. 5 line 62-col. 6 line 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to measure the input data in Sondur over a given temporal period as suggested by Marshak to limit the performance data used as input data in Sondur.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sondur in view of Thakkar et al. (US 2021/0027316).
Regarding claim 10, Sondur failed to disclose the computer-implemented method of claim 1, wherein the input data comprise storage system heuristic-based health scores associated with the multiple storage systems.  
However, Thakkar disclosed storage system heuristic-based health scores associated with the multiple storage systems.  Thakkar [0013], [0024]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use heuristic based health scores as taught in Thakkar with Sondur in order to calculate a configuration recommendation in Sondur.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sondur in view of Ravi et al. (US 2014/0068053).
Regarding claim 11, Sondur failed to disclose the computer-implemented method of claim 1, wherein the input data comprise user service request counts associated with the multiple storage systems.  
However, Ravi disclosed tracking a database request count (user service request count) in Ravi [0028] when recommending proposed architectures and/or corresponding configurations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to track requests for configuration recommendations in Sondur as suggested by Ravi in order to better train the machine learning algorithms of Sondur.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sondur in view of Aristedes (US 10,552,888).
Regarding claim 12, Sondur failed to disclose the computer-implemented method of claim 1, further comprising:  25automatically configuring at least one of the storage systems by performing at least a portion of the one or more storage system configuration actions.  
However, Aristedes disclosed using resource data to automatically configure a system.  Aristedes col. 8 line 56 – col. 9 line 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to automatically configure the system in Sondur in order to save the user steps of configuration upon receiving the configuration recommendations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sondur in view of Chunn et al. (US 2015/0180714).
Regarding claim 13, Sondur failed to disclose the computer-implemented method of claim 1, further comprising:  18114967.01 automatically performing at least a portion of the one or more user-support actions by updating at least one data structure associated with one or more users and one or more of the storage structures.  
However, Chunn disclosed updating a configuration data structure responsive to user inputs (updating at least one data structure associated with one or more users and one or more of the storage structures).  Chunn [0069]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to monitor configuration changes in a data structure as taught by Chunn using the Sondur system in order to store the configuration changes.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445